Citation Nr: 1212871	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2011 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA audiological examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran appeared at a March 2011 Board videoconference hearing at the RO.  A transcript is of record. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

Additional evidence was received at the Board in August 2011.  The Veteran submitted a waiver of RO review that was received in March 2012.

Although the Veteran made reference to depression in an August 2011 statement, the Board does not construe this as an attempt to reopen his prior claim of service connection for depressive disorder which was denied by the same January 2009 rating decision that gives rise to the present appeal.  Hence, no referral to the RO is necessary with regard to the depression matter.  Should the Veteran wish to reopen the claim, he may submit new and material evidence. 


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is productive of no higher than level II acuity in each ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85 and Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in July 2008.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the                                                                        claimant to obtain evidence.
   
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  


Duty to Assist

VA has obtained private and VA treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran VA examinations in September 2008 and June 2011, and afforded the Veteran the opportunity to give testimony at a Board videoconference hearing.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  In a statement dated in August 2011, the Veteran expressed frustration not being able to hear his surroundings.  He observed that in noisy restaurants, he had trouble hearing others unless he was sitting very close and the speaker was looking directly at him.  Even with a hearing aide, there was always background noise that added to his frustration.  He stated that his hearing loss was so severe that he was on antidepressant medication.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

On the authorized audiological evaluation in September 2008, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
0
30
45
LEFT
10
5
50
65

The puretone threshold average was 20 in the right ear and 33 when rounded up.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.

At the time of the September 2008 VA examination, the VA examiner found that the Veteran had mild to moderate sensorineural hearing loss at 3000 to 4000 Hz in the right ear; and a moderate to moderately severe sensorineural hearing loss at 3000 Hz to 4000 Hz in the left ear.  The VA examiner found that the Veteran had excellent word recognition skills bilaterally.  

With an average puretone hearing loss in the right ear of 20 decibels and 94 percent speech discrimination, this translates to a Roman numeral designation of I for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 33 decibels, with 94 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear equates to a zero percent disability evaluation.

At a March 2011 Board video conference hearing, the Veteran testified that he had difficulty hearing his wife and grandchildren.  He further testified that he had difficulty hearing when conversing on the phone, when attending meetings and when attending church.  Since he had testified that his hearing had worsened since the September 2008 VA audiological examination, the Board remanded the claim in May 2011 for additional development.

On the authorized audiological evaluation in June 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
50
60
LEFT
15
15
55
65

The puretone threshold average was 35 in the right ear and 38 in the left ear when rounded up.  Speech audiometry revealed speech recognition ability of 88 percent bilaterally.

At the time of the June 2011 audiological examination, the Veteran was shown to have an average puretone hearing loss in the right ear of 35 decibels, with 88 percent speech discrimination, which translates to a Roman numeral designation of II for the right ear.  38 C.F.R. § 4.85, Table VI.  The Veteran was shown to have an average puretone hearing loss in the left ear of 38 decibels, with 88 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear.  38 C.F.R. § 4.85, Table VI.  When applying Table VII, Diagnostic Code 6100, level II for the right ear and level II for the left ear also equates to a zero percent disability evaluation.  The VA examiner found that there was moderate to moderately severe sensorineural hearing loss bilaterally.  It was noted that there were significant effect on occupation.  The impact on occupational activities was that there was hearing difficulty.  There were no effects on usual daily activities.  
 
The Board acknowledges that the in September 2008, the VA examiner did not elicit information from the Veteran concerning the functional effects of his bilateral hearing loss.  Nevertheless, the VA examiner from June 2011 noted the functional effects caused by the Veteran's bilateral hearing loss in his report.  The Board finds that the June 2011 audiological examination is adequate for rating purposes. 

An August 2011 private audiological examination from Sound Choice Hearing has been received.  On the authorized audiological evaluation in August 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
65
60
LEFT
25
35
75
70

The puretone threshold average was 49 in the right ear when rounded up, and 51 when rounded down.  It appears to the Board that no controlled speech discrimination test (Maryland Consonant-Vowel Nucleus-Consonant (CNC)) was conducted.  See 38 C.F.R. § 4.85.  Thus, a Roman numeral designation from Table VII cannot be assigned.    

Overall, since service connection has been in effect for the Veteran's bilateral hearing loss, the Veteran's service-connected bilateral hearing loss has been productive of no more than level II hearing acuity in the right ear and no more than level II hearing acuity in the left ear.  As noted above, this equates to a 0 percent disability evaluation. 

In the instant case, Table VIA is not for application because neither audiological evaluation showed that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz).  Also, while puretone threshold was lower at 30 decibels at 1000 Hertz (except for the right ear in August 2011), puretone threshold was not 70 decibels or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the audiological test results, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Staged ratings are not of application since the Veteran's bilateral hearing loss is adequately contemplated by the noncompensable rating.  Should the severity of the bilateral hearing loss increase in the future, the Veteran may always file a claim for an increased rating.  


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


